DETAILED ACTION
This is the final office action on the merits in response to the RCE application filed on 06/10/2021. 
Claim 1-15 and 20-21 are currently pending and have been examined. 
Claim 16 has been cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Response to Arguments
The applicant argued about the intended use limitation “causing a first contract cryptlet to begin execution….”. The claim recites intended use of the first contract cryptlet, the claim does not recite the actual “execution” and how the execution is involved in other recited steps. Therefore, it has been held language that suggests or makes optional but does not require “execution” to be performed. the examiner recommended to positively recite the first contract cryptlet and the execution of first contract cryptlet.
The applicant further asserts that the prior art does not teach “where in the first contract cryptlet is associated with the smart contract ledger instance” and “causing a first contract cryptlet to begin execution, and wherein the first contract cryptlet includes smart contract logic that implements the first contractual agreement”. The examiner respectfully disagrees. The contract cryptlet, as recited in the claim and under BRI, is the programing code or protocol executed to implement agreement contract established on smart contract. It is disclosed by Letourneau [0038] and would have been understood by one with ordinary skill in the art that every smart contract includes contract established by parties and protocols executed the implement the contract. Therefore, Letourneau teaches the limitations.
The applicant further asserts that Melika is mapping between two users and the users are not contract cryptlet includes smart contract logic. The examiner has consider the argument and new prior art will be provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-10, 13-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika) and Miller et al. (US 20170132621 A1; hereinafter, Miller).
With respect to claim 1, 13, 17, 19 and 20:
Letourneau teaches:
generating a smart contract based at least in part on a schema and provided information; causing deployment of the smart contract on a ledger as a smart contract ledger instance. (The digital assets trading program or system of the user terminal may then submit a Buy or Sell order 507, which may be encrypted, to the central processing server. The order transmitted to the central processing server may include information such as (1) the type of electronic asset to trade; (2) the amount of electronic asset to Buy, or Sell; (3) the desired exchange rate/price of the trade; (4) the desired electronic asset wallet deposit address or public key, which is specific to the electronic asset network type, and/or; (5) a unique self-generated transaction identifier, which may include the trader identifier corresponding to a DNoT (de-centralized network of traders) network public key, as generated by the wall manager module (or circuit) and the DNoT node on the user terminal of the trader. Alternatively, or jointly, the user 
wherein the smart contract includes a first contractual agreement agreed upon by at least two counterparties
causing a start of execution of a first contract cryptlet, wherein the first contract cryptlet is associated with the smart contract ledger instance, and wherein the first contract cryptlet includes smart contract logic that implements the first contractual agreement. (Next, the digital assets trading program or system may establish and maintain a communication link to a central processing server, which maintains a plurality of Order Market databases, with graphical and tabular representations of opened and closed orders being traded, for a plurality of electronic asset pairs placed for orders by a plurality of different traders. See at least Paragraph [0056]-[0063])
receiving a unique address associated with the deployed smart contract ledger instance. (The transaction message sent to each user terminal trader may be encrypted and may include information, including but not limited to, (1) a trade identifier, self-generated by the central processing server, and unique to the trade. See at least Paragraph [0087])
responsive to a state change associated with the first contract cryptlet, communicating an update to the smart contract ledger instance. (Once the message has been received from the remote exchange, the message may be validated 804. The message may be validated when (1) the order number is equal to the bid order number; (2) the amount of Type A asset is less than or equal to the bid amount of the Type A asset; and (3) the exchange rate is less than or equal to the bid exchange rate. Upon validation of the message, the user terminal proceeds to the "Trade Clearing" process 806 as described below with reference to FIG. 9. See at least Paragraph [0101]) (furthermore, the “wherein the first contract cryptlet is associated with the smart contract ledger instance” 

Letourneau does not teach the following, however Melika teaches:
determining a first mapping, wherein the first mapping is a mapping between a […] and a mapped entity, […] and such that the mapping enables messages to be routed between the […] and the mapped entity: generating a […] binding for the […] such that the […] binding includes at least one binding, such that at least one of the at least one binding includes the first mapping; sending the […] binding to the […]. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user "A" may send bitcoins to user "B" in Twitter by tweeting bitcoins to the Twitter user ID of user "B". The bitcoin service provider would the resolve the mapping of the bitcoin hostnames/Twitter IDs to the bitcoin address of the sender and the recipient and facilitate the exchange of bitcoins accordingly. See at least Paragraph [0027]). 
It would have been understood by one with ordinary skill that when Melika generating the transaction, a mapping (i.e. identifiers of users) between entities (i.e. user A and B) will be identified, generated and send to the system in order to route the transaction. Melika discloses a crypto-transaction system. It would have been obvious to one of ordinary still in the art to 

Letourneau in view of Melika does not teach determining a first mapping, wherein the first mapping is a mapping between a contract […] and a mapped entity, such that the mapped entity is at least one of another smart contract or another […], however Miller teaches determining a first mapping, wherein the first mapping is a mapping between a contract […] and a mapped entity, such that the mapped entity is at least one of another smart contract or another […]. (Digital smart contracts can also be combined, where two sellers may decide to chain their contracts together. In this situation, all chained contractual terms must be satisfied in order for the transaction to complete. These are called chained contracts. See at least Paragraph [0139]). It would have been obvious to one of ordinary still in the art to modify the transaction system of Letourneau in view of Melika the ability of chaining two smart contracts together as taught by Miller to better manage the transaction involving multiple entities as suggested by Miller.
With respect to claim 2:
Melika further teaches wherein the cryptlet binding further includes at least a second binding, and wherein each binding in the cryptlet includes a mapping between the first contract cryptlet and at least one of a smart contract, another cryptlet, or a public key that is associated with a counterparty to the smart contract. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using 
With respect to claim 3:
Melika further teaches wherein the cryptlet binding represents at least one of properties or rules for the first contract cryptlet. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user "A" may send bitcoins to user "B" in Twitter by tweeting bitcoins to the Twitter user ID of user "B". The bitcoin service provider would the resolve the mapping of the bitcoin hostnames/Twitter IDs to the bitcoin address of the sender and the recipient and facilitate the exchange of bitcoins accordingly. See at least Paragraph [0027])
With respect to claim 5:
wherein the cryptlet binding includes a mapping to a utility cryptlet that presents and attests to a value of particular market data. (Once the message has been received from the remote exchange, the message may be validated 804. The message may be validated when (1) the order number is equal to the bid order number; (2) the amount of Type A asset is less than or equal to the bid amount of the Type A asset; and (3) the exchange rate is less than or equal to the bid exchange rate. Upon validation of the message, the user terminal proceeds to the "Trade Clearing" process 806 as described below with reference to FIG. 9. See at least Paragraph [0101]).
With respect to claim 7 and 18:
Letourneau further teaches wherein the unique address associated with the deployed smart contract ledger instance is a unique identifier of the smart contract ledger instance. (The transaction message sent to each user terminal trader may be encrypted and may include information, including but not limited to, (1) a trade identifier, self-generated by the central processing server, and unique to the trade. See at least Paragraph [0087]).
Claim 18, a processor-readable storage medium with the same scope, is rejected.
With respect to claim 8:
Letourneau further teaches wherein the ledger is stored on a datastore. (Alternatively, the trade matching specifications and instructions may be embedded in the block chain of an existing or dedicated network, such as a smart contract, similarly to the smart contracts of the Ethereum network. See at least Paragraph [0051]).
With respect to claim 9:
wherein the datastore is stored on a blockchain. (Alternatively, the trade matching specifications and instructions may be embedded in the block chain of an existing or dedicated network, such as a smart contract, similarly to the smart contracts of the Ethereum network. See at least Paragraph [0051]).
With respect to claim 10 and 14:
Letourneau further teaches wherein generating a smart contract based at least in part on the schema and the provided information is done after receiving a contract request to make a new contract. (The first stage in the process of the transfer of digital assets using a localized de-centralized escrow service on a user terminal occurs when a trader issues or requests a trade order. See at least Paragraph [0079]).
Claim 14, a method with the same scope, is rejected.
With respect to claim 21:
Letourneau further teaches wherein the update is communicated via a secure channel. (Communication between the user terminal and the central processing server may occur using normal secured channels over a network, such as the Internet. See at least Paragraph [0056]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika) and Miller et al. (US 20170132621 A1; hereinafter, Miller) and Saur et al. (US 20180145836 A1; hereinafter, Saur).
With respect to claim 4:
wherein the first contract cryptlet executes in an enclave, and wherein the enclave is a private, tamper-resistant execution environment that is secure from external interference. However, Saur teaches wherein the first contract cryptlet executes in an enclave, and wherein the enclave is a private, tamper-resistant execution environment that is secure from external interference. (The process of FIG. 3 may begin with validator application 32 performing one or more setup operations. In particular, as shown at block 310, the setup operations include using KPM 33 to generate an originator ID for validator 20. Specifically, validator application 32 launches KPM 33 in a secure enclave in TEE 56, and KPM 33 then uses a secure execution entity (such as an instruction or microcode) from processor 22 to generate a key pair based on root key 50. See at least Paragraph [0030]). It would be appreciate that secure enclave is private and tamper-resistant. 
Saur discloses a system to securely updating a distributed digital ledger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system of Letourneau in view of Melika and Miller with the technique of performing operations in a secure enclave as discloses by Saur to increase security by executing contract cryptlet in the enclave.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika) and Miller et al. (US 20170132621 A1; hereinafter, Miller) and Boccon-Gibod et al. (US 20110314271 A1; hereinafter, Boccon-Gibod).
With respect to claim 6:
Melika further teaches wherein the first contract cryptlet includes logic that is configured to implement the smart contract in conjunction with the cryptlet binding. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user "A" may send bitcoins to user "B" in Twitter by tweeting bitcoins to the Twitter user ID of user "B". The bitcoin service provider would the resolve the mapping of the bitcoin hostnames/Twitter IDs to the bitcoin address of the sender and the recipient and facilitate the exchange of bitcoins accordingly. See at least Paragraph [0027])
Letourneau in view of Melika and Miller does not teach wherein the first contract cryptlet is a software component that inherits from base classes and implements interfaces that provide cryptographic primitives and integrations for distributed trust applications. However, Boccon-Gibod teaches wherein the first contract cryptlet is a software component that inherits from base classes and implements interfaces that provide cryptographic primitives and integrations for distributed trust applications. (From these basic primitives, higher-level functions can be implemented that may provide consistent behavior across different underlying hardware architectures. For example, in some embodiments, the basic security capabilities of the underlying platform might include a secret device key (e.g., a symmetric or asymmetric secret device key), basic cryptographic primitives, and/or an integrity protected bootstrap. See . 
Claim 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika) and Miller et al. (US 20170132621 A1; hereinafter, Miller) and Freudenberger et al. (US 20030093780 A1; hereinafter, Freudenberger).
With respect to claim 11 and 15:
Melika teaches the actions further comprising: after receiving the contract request, […], and causing the start of execution of the first contract cryptlet.
Letourneau in view of Melika and Miller does not teach fetching the cryptlet binary for the first contract cryptlet. However, Freudenberger teaches fetching the cryptlet binary for the first contract cryptlet. (As is generally known, computers are used to manipulate data under the control of software. Software is typically written in a high level programming language such as C, which is then compiled by a compiler program into binary machine language. See at least Paragraph [0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know when the computer running programs, the code would be complied into binary as suggested by Freudenberger this technique is generally known. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into a similar invention.
Claim 15, a method with the same scope, is rejected.
With respect to claim 12:
Melika further teaches the actions further comprising: receiving, from the first contract cryptlet, a request for information; making a request for the information; and receiving the provided information in response to the request for the information. (To perform transactions, e.g., send and/or receive bitcoins, using the social network user account and the bitcoin service provider, the user can link his social network user account with the bitcoin service provider so that the bitcoin service provider can identify the user when a user issues a request from the social network application. The linking can be performed in various ways. For example, the user can specify his social network user account to the bitcoin service provider, e.g., in the user profile of 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685